— Appeal and cross appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Gerald J. Whalen, J.), entered June 9, 2010 in a CPLR article 78 proceeding and a declaratory judgment action. The judgment granted the motions of respondents/defendants to dismiss the petition/complaint.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of State Univ. of N.Y. v Town of Amherst (81 AD3d 1476 [2011]). Present — Martoche, J.P., Fahey, Carni, Lindley and Sconiers, JJ.